UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1250



In re:   DAMON ELLIOTT,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:14-cv-00209-LO-JFA)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Damon Emanuel Elliott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Damon Elliott petitions this court for a writ of mandamus,

alleging that the district court has unduly delayed acting on this

court’s order remanding his case to the district court to determine

whether his notice of appeal should be construed as a motion to

reopen the appeal period, and if so, whether reopening is merited.

Elliott seeks an order from this court directing the district court

to act.    Our review of the district court’s docket reveals that,

on March 15, 2016, the district court entered an order granting

Elliott’s motion to reopen the appeal period.                 Accordingly, we

deny the mandamus petition as moot.         We grant leave to proceed in

forma pauperis.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                              PETITION DENIED




                                      2